Title: [Diary entry: 4 February 1760]
From: Washington, George
To: 

Monday Feby. 4th. White Frost & So[uther]ly Wind. Sometimes cloudy & sometimes clear. The Frost seemed to be getting out of the Ground.  Dispatchd Foster to Occoquan, to proceed from thence in Bailey’s Vessell to Portobacco for 100 Barrls. of Corn wch. Captn. Possey purchased of Mr. Hunter the Priest for my use. Sent money to pay for the Corn viz.—37 pistoles and a Shilling, each pistole weighing 4 d[ram]s 8 gr. Breechy’s pains Increasd and he appeard extreamely ill all the day. In Suspence whither to send for Doctr. Laurie or not. Visited my Plantations and found two Negroes Sick at Williamson’s Quarter viz. Greg and Lucy—orderd them to be Blooded. Stepns. at Wk. Colo. Fairfax giving me Notice that he shoud send up to Frederick in the Morning, sat down & wrote to my Overseer there.